Title: From Thomas Jefferson to Alexander Donald, 13 June 1790
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
New York June 13. 1790.

Your favors of Apr. 25. and May 3. are still to be acknoleged, for an attack of a periodical head-ach has suspended my correspondencies as well as business from the 1st. of May till within a few days; nor am I yet quite clear, as the bark has this time failed to produce a cure.—On the subject of your inquietude with the custom house, you may rest assured you have suffered in nobody’s estimation here. For that I will answer for you, because I have known you too long to have any doubts myself, or suffer any body else to have them.—The house of representatives voted the day before yesterday by a majority of 53. against 6. to remove to Baltimore. It is very doubtful whether the Senate will concur. Yet very possibly it will end in a removal either to that place or Philadelphia. Affairs in France go on slowly but steadily. The revolution of Brabant is very doubtful.—I thank you for your attention to my hams. Be so good as to write me to whom you addressed them at Norfolk, that I may order the master of the packet to call on him for them; for there is a packet which plies weekly between  this place and Norfolk. Perhaps your correspondent does not know that. Adieu my dear Sir Your friend & servt,

Th: Jefferson

